Citation Nr: 0812205	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-14 837	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the left knee, with history of 
rupture of the cruciate ligament.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right knee.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right hip.

REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1944.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  This case has been advanced on the 
Board's docket.

This case was previously before the Board in October 2005 and 
was remanded for additional development.  By a decision dated 
February 9, 2007, the Board denied entitlement to a rating in 
excess of 30 percent for degenerative joint disease of the 
left knee, with history of rupture of the cruciate ligament, 
based on limitation of motion.  The February 9, 2007 Board 
decision granted a separate 10 percent rating for left knee 
instability.  That Board decision also denied entitlement to 
a rating in excess of 20 percent for degenerative joint 
disease of the right knee, and denied entitlement to a rating 
in excess of 20 percent for degenerative joint disease of the 
right hip.  The veteran appealed the February 9, 2007 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By an Order dated February 12, 2008, the 
Court dismissed the appeal for lack of jurisdiction due to 
the veteran's death.  

FINDING OF FACT

On March 4, 2008, the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office, in Lincoln, Nebraska, 
that the appellant died on September [redacted], 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


